                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                               8:18CR165
                    Plaintiff,

      vs.
                                                                 ORDER
TIMOTHY A. WHITE
                    Defendant.



        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [21]. Counsel has received plea documents from the government and seeks
additional time to review these documents with the defendant. For good cause shown,

       IT IS ORDERED that the unopposed Motion to Continue Trial [21] is granted, as
follows:

    1. The jury trial now set for January 22, 2019, is continued to February 25, 2019.

    2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
       justice will be served by granting this continuance and outweigh the interests
       of the public and the defendant in a speedy trial. Any additional time arising as
       a result of the granting of this motion, that is, the time between today’s date
       and February 25, 2019, shall be deemed excludable time in any computation
       of time under the requirement of the Speedy Trial Act. Failure to grant a
       continuance would deny counsel the reasonable time necessary for effective
       preparation, taking into account the exercise of due diligence. 18 U.S.C. §
       3161(h)(7)(A) & (B)(iv).

DATED: January 9, 2019.

                                         BY THE COURT:

                                         s/Susan M. Bazis
                                         United States Magistrate Judge
